Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Amendment
2.	Claims 14, 23, 28, 32 and 35 have been amended, claims 24-25 and 33-34 canceled and claim 36 added as requested in the amendment filed on September 27, 2021. Following the amendment, claims 14, 23, 26-28, 32, 35 and 36 are pending in the instant application.
3.	Claims 14, 23, 26-28, 32, 35 and 36 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn. 
5.	Applicant’s arguments have been fully considered but found to be not persuasive for reasons set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 14, 23, 26-28, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/167574, IDS of 01/18/2019 (the ‘574 document) for reasons of record in section 4 of Paper mailed on June 28, 2021. Note that the citation of the relevant pages will be done referring to US Patent 9,540,419, which is in direct line of continuation from the ‘574 document. 
Claims 14, 23, 26-28, 32, 35 and 36 have been amended to be directed to methods for treating Alzheimer’s disease by administration of a composition comprising a peptide of SEQ ID NO: 1 for a total of 6 or more times, once every one week for 4 times, followed by every 2 weeks for two or more times, or followed by once every 2 weeks for 2 to 22 times, at the dose of 1.12 mg or more. It is noted that the newly presented limitations are essentially within the same frame of variables for the regiment and doses as previously presented, see “4 or more times”, “once every 1 to 4 weeks” and “a dose of 0.1 to 5 mg”. The ‘574 document fully teaches methods of treatment of Alzheimer’s disease by administration of a composition comprising the peptide of SEQ ID NO: 1, which is identical to the instant peptide of SEQ ID NO: 1, at at least dose of 1 mg and range of doses from .01 µg/kg/day to 1 g/kg/day, see column 3, lines 63-67, column 10, lines 63-67, column 11, lines 19-23, as well as claims 1-5. The ‘574 patent teaches administering the composition 1 to 3 times a day, which meets the limitation of 6 or more times as treatment for at least two days is reasonably expected.  The ‘574 patent does not teach limitations “once every  one week for 4 times, followed by once every two weeks for 2 or more times” or “followed by once every 2 weeks for 2 to 22 times”. It is noted that the instant specification does not teach the limitations precisely as in claims, see paragraphs [0123] and [0238] cited by Applicant, p. 4 of the Response.
In re Applied Materials Court explained “a prima facie case of obviousness typically exists when the ranges of the claimed composition overlap the ranges disclosed in the prior art.” (citing In re Peterson, 315 F. 3d 1325 (Fed. Cir. 2003)).
See also, MPEP 2144.05 [R-5]    Obviousness of Ranges, states,

I. OVERLAP OF RANGES
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976)
A range can be disclosed in multiple prior art references instead of in a single prior art
reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v.
USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

II. OPTIMIZATION OF RANGES
A. Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)


Finally, new claim 36 encompasses the resulting effect of the administration recited within the base claim 14. Since claim 36 does not modify the treatment of claim 14, then it effectively is limited to the results of the procedure of claim 14, which is reasonably expected to be the same, decrease in the expression levels of tau.
Applicant traverses the rejection at pp. 4-7 of the Response. At p. 4, Applicant provides detailed explanation of the support within the disclosure for the newly presented limitations of amended claims 14, 23, 26-28, 32, 35 and 36. While this has been fully considered, it is noted that the cited text does not recite the regiment as currently claimed. In fact, the disclosure explains that the treatment protocols is “6 to 26 times at intervals of every 1 to 2 weeks”, which is fully covered by the ‘574 patent, as 6 to 26 times per week is “1 to 3 times per day”. Next, analysis of the information provided within Example 6, cited by Applicant, see pp. 54-55 of the specification as filed, clearly states that the treatment of the subjects recruited in the study was  total of 26 times, “4 times every one week and 22 times every second week”, which appears not the same explanation as provided by Applicant, see “the total number of administrations should be at least 6 times, and that the peptide should be administered intensively at the beginning of treatment for once every 1 week for 4 times”. The Examiner maintains that the ‘574 patent fully 
At pp. 5-7 of the Response, Applicant argues that the instant claimed protocol is effective to treat severe Alzheimer’s disease, and the ‘574 patent does not recite the severe AD. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow. 
The instant disclosure, as originally filed, explains treatment of transgenic mice, specifically modified as a model for severe AD, Example 5-3, pp. 53-54. The experimental protocol was administration of 1 mg/kg of PEP1 peptide (the peptide of SEQ ID NO: 1) for two months. The Examiner maintains that the ‘574 patent fully teaches the same treatment by the same protocol as applied to AD in general, therefore the successful treatment as indicated within Example 5 is obvious. Note that the treatment protocol of Example 5 is not the same as currently in claims 14, 23, 26-28, 32, 35 and 36.
Next, Example 6 of the instant disclosure, pp. 54-55, refers to clinical trials, which included three groups of AD patients, mild, moderate and severe, treated with PEP1 for “a total of 26 times, for example, 4 times every one week and 22 times every second week”, wherein the subjects with severe form of AD were administered a dose of 1.12 mg. The results indicate that the subjects of all groups benefitted from the treatment. It is noted that the specific protocol as in [0238] is different from the regiment recited within present claims. Also, the specification does not explain any particular significance of the treatment that was utilized during clinical trial as the most successful as compared to other protocols to treat severe AD. The Examiner maintains that the treatment protocol  to use the dose and duration that are fully within those disclosed within the ‘574 patent is obvious to one of ordinary skill in the art. Applicant’s cited article (Koh et al., 2021, published by Applicant) demonstrates that Applicant’s later research obtained data . 

Terminal Disclaimer
7.	The terminal disclaimer filed on August 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,540,419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
8.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
November 15, 2021